Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Mark Simpson (Registration No. 32,942) on July 23, 2021.


Please amend the claims as follows:

1. (Currently amended)  A computer implemented method provided on a computer device, the method comprising:
installing a first app which runs on at least one processor of the computer device, and generating a first identity;
using a web function running on the at least one processor to obtain the first identity from the first app;

subsequently installing a second app which runs on the at least one processor and which is being tested, and obtaining the first identify from the first app; 
providing, by the second app, data relating to a series of events, wherein the data relating to at least one event comprises the first identity; and
transmitting, by the computer device, the data relating to the series of events, the data relating to the series of events being provided to the 

Claims 2-7 (Cancelled)

8. (Original)  The method of claim 1, wherein the first identity is unique to the computer device.

9. (Original)  The method of claim 1, wherein the events are provided with a second identity, at least one of the events comprising the first identity and the second identity.

10. (Original)  The method of claim 1, comprising receiving at the streaming platform the series of events as part of a stream of events comprising events from a plurality of devices.



12. (Previously presented)	The method as claimed in claim 1, comprising receiving a request for the first identity from the test server and in response transmitting the first identity to the test server. 

13. (Currently amended)  A computer device comprising: 
at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the computer device at least to: 
install a first app;
generating by the first app a first identity; 
use a web function to obtain the first identity from the first app; 
cause the first identity obtained by the web function to be transmitted to a test server;
subsequently install a second app and obtain the first identity from the first app; 
provide, by [[a]] the second app which is being tested, data relating to a series of events, wherein the data relating to at least one event comprises the first identity; and 
cause the data relating to the series of events to be provided to the test server.

Claims 14-19 (Cancelled)

20. (Currently amended)  A non-transitory computer readable medium comprising computer executable instructions, which when run by at least one processor of a computer device is configured to:
install a first app; 
generating by [[a]] the first app a first identity;
use a web function to obtain the first identity from the first app;
cause the first identity obtained by the web function to be transmitted to a test server;
subsequently install a second app and obtain the first identity from the first app;
provide, by [[a]] the second app which is being tested, data relating to a series of events, wherein the data relating to at least one event comprises the first identity; and
cause the data relating to the series of events to be provided to the test server.





21.  The computer device of claim 13, wherein the first identity is unique to the computer device.  

22. The computer device of claim 13, wherein the events are provided with a second identity, at least one of the events comprising the first identity and the second identity.  



24.  The computer device of claim 23, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the computer device to filter the stream of events using the first identifier to determine a second identifier and filtering the stream of events to provide the series of events.  

25. The computer device of claim 13, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the computer device to receive a request for the first identity from the test server and in response transmitting the first identity to the test server.

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. U.S. Patent No. 9,645,914 discloses a method that involves providing first version of an application to a first user through an online application store.  A request for the application is received from a second user.  The second user is automatically identified as being a test user.  Second version of the application 

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 8-13 and 20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ subsequently installing a second app which runs on the at least one processor and which is being tested, and obtaining the first identify from the first app; providing, by the second app, data relating to a series of events, wherein the data relating to at least one event comprises the first identity; and transmitting, by the computer device, the data relating to the series of events, the data relating to the series of events being provided to the  test server”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.